FRICK, J.
If it be true, as stated by Mr. Justice Straup, that there is sufficient evidence of negligence on the part of Mr. Nielson to authorize the submission of that question to the jury, and, further, that there is sufficient evidence respecting the ques-ion of what was the proximate cause of the accident, then I concur in all of the conclusions reached by him. I cannot yield assent, however, to’the propositions that there is sufficient evidence respecting Mr. Nielson’s negligence, or, if’ there be any, that the jury was authorized upon the whole evidence to say that anything that Mr. Nielson said or did caused or was the proximate cause of the death of the decedent.
From a careful scrutiny of the whole record, the whole substance of which is very clearly stated by Mr. Justice Straup, I am forced to the conclusion that to say Mr. Nielson is to be charged with the unfortunate accident rather than the deceased or any one else present at the time is mere conjecture. In my judgment that is also true with respect to what really was the proximate cause of the accident, whether it was Mr. Nielson’s act or the act of someone else. True it is that the foregoing questions are ordinarily for the jury. It is, however, also true that where, as in this case, a verdict must *583necessarily rest upon mere conjecture, then it cannot stand; and, if it cannot be permitted to stand, tbe question should not have been submitted to tbe jury.
In my judgment tbe unfortunate occurrence was one of those unlooked for amd unexpected accidents for which no one can be held legally liable. The record clearly shows that if it required any knowledge or skill to manage the boat, all who took part in its management at the time, including the deceased, knew quite as much about the handling of it and the danger, if any, incident thereto as did Mr. Nielson. They were therefore all upon an equal footing. The alleged negligence, whether of acts of commission or of omission, all occurred at the time of the accident. The witnesses all agree that the whole thing occurred so quickly that they hardly appreciated that it happened. There was no time for thought or reflection. What was done, therefore, was done, or had to be done, upon the spur of the moment. Under such circumstances, the law does not characterize mere error of judgment as negligence; and, if this be so, a jury may not do so.
If the decedent had not been thrown over the side rail of the boat, then, in my judgment, no one would have thought of charging Mr. Nielson with negligence, although his acts and conduct would have been precisely what the witnesses say they were. In my judgment the whole matter of negligence is an afterthought, arising out of the sole fact that the deceased fell overboard and lost his life.
In view of the foregoing, while I concur in the reversal of the judgment, yet I am also of the opinion that under the evidence as it now stands the court should have granted the motion for a nonsuit or should have directed a verdict in favor of Mr. Nielson.